In an action to recover damages for personal injuries, the defendants City of New York and the New York City Transit Authority appeal from an order of the Supreme Court, Kings County (M. Carson, J.), dated October 10, 2002, which granted the motion of the defendant Widdi Realty Corp. for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from granted the motion of the defendant Widdi Realty Corp. to dismiss the complaint insofar as asserted against it, and did not dismiss any cross claims asserted by the appellants against the defendant Widdi Realty Corp. Accordingly, the appeal must be dismissed, as the appellants are not aggrieved by the order appealed from (see CPLR 5511; Doran v Ransomes Am. Corp., 253 AD2d 449 [1998]; Schultz v Alfred, 11 AD2d 266 [1960]). Santucci, J.P., Krausman, Townes and Cozier, JJ., concur.